Per Curiam.

In this mandamns action, relator and the commission argue the applicability of R. C. 4909:18 to the commission’s treatment of relator’s submission of a rate schedule.
The day after relator filed this mandamus action, it filed an appeal in this court from the respondent’s order denying relator’s proposed rate schedule. This court has held many times that mandamus is not available to a relator who has an adequate remedy at law available by appeal. See, e. g., State, ex rel. Foreman, v. Court of Appeals (1970). 24 Ohio St. 2d 93.
Relator says, however, that “time is of the essence, both to protect relator and the public interest.” Implicit in relator’s contention is the argument that the delay involved in an appeal is costly to it. Thus, argues relator, it does not have a plain and adequate remedy available in the ordinary course of the law.
However, in State, ex rel. Kronenberger-Fodor Co., v. Parma (1973), 34 Ohio St. 2d 222, this court held that “where a constitutional process of appeal has been legislatively provided, the sole fact that pursuing such process would encompass more delay and inconvenience than seeking a writ of mandamus is insufficient to prevent the process from constituting a plain and adequate remedy in the ordinary course of the law.”
Relator has an appeal pending in this court from the commission’s order rejecting its proposed rate schedule.
Accordingly, the writ of mandamus is denied.

Writ denied.

0 ’Neill, C. J., Herbert, Corrigan, Steen, Celebrezze, W. Beown and P. Brown, JJ., concur.